— In a negligence action to recover damages for personal injuries sustained in an automobile accident, defendant third-party plaintiff Horowitz appeals from an order of the Supreme Court, Richmond County, dated February 23, 1981, which, inter alia, dismissed the third-party complaint. Order affirmed, with one bill of $50 costs and disbursements to respondents appearing separately *905and filing separate briefs, for the reasons stated in the memorandum decision of Mr. Justice Rubin at Special Term. Damiani, J. P., Lazer, Gibbons and Gulotta, JJ., concur.